

Exhibit 10.2


Confidential information has been omitted in places marked “*****” and has been
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.


DE-NE0000530
Amendment 003


AMENDMENT NO. 003
TO
COOPERATIVE AGREEMENT DE-NE0000530 BETWEEN
DEPARTMENT OF ENERGY (“DOE”),
USEC INC. (“USEC”),
AND
AMERICAN CENTRIFUGE DEMONSTRATION, LLC (“ACD”)
(collectively, the “Agreement”)




1.  
Line 9 of the Opening Page is deleted in its entirety and replaced with the
following:



Funds Obligated This Action: $44,378,055 in agreed to value equal to ***** SWU
transferred to USEC Inc. as the SWU Component of ***** KgU Enriched Uranium
Product (EUP) via EUP Transfer**.


**EUP Transfer is defined in Attachment H - EUP Transfer Provisions.


2.  
Line 10 of the Opening Page is deleted in its entirety and replaced with the
following:



Funds Obligated Prior Actions: $133,390,184 (comprised of $87,670,184 equal to
up to 39,200 MT DUF6 accepted by DOE) (original agreement), plus $45,720,000
funding provided by DOE under GFY 2013 continuing resolution (Amendment No.
001).


3.  
Line 11 of the Opening Page is deleted in its entirety and replaced with the
following:

 
Total Government Funds Obligated: $177,768,239 (comprised of $87,670,184 equal
to up to 39,200 MT DUF6 accepted by DOE (original agreement), plus $45,720,000
funding provided by DOE under GFY 2013 continuing resolution (Amendment No.
001), plus $44,378,055 equal to ***** SWU as the SWU Component of ***** KgU EUP
transferred to USEC Inc. (Amendment No. 003).


4.  
Section 3.01 of the Agreement is deleted in its entirety and replaced with the
following:



In the event of any inconsistency between the terms of this Agreement and the
Attachments, the inconsistency shall be resolved by giving precedence in the
following order:  (1) this Agreement and (2) Attachments to this Agreement. In
the event of any inconsistency between Attachment B  to this Agreement and
Attachment 1 to the RD&D Test Program , the inconsistency shall be resolved by
giving precedence in the following order:  (1) Attachment B and (2) Attachment 1
to the RD&D Test Program.


5.  
Section 7.03 of the Agreement is deleted in its entirety and replaced with the
following:



7.03 Technical Milestones and Deliverables. Attachment B to this Award
establishes Technical Milestones and deliverables.  Recipient agrees that all
information provided or made available under this agreement, including
deliverables, shall be complete and accurate to the best of its knowledge.  If
the Recipient fails to achieve any Technical Milestones and deliverables, DOE
may renegotiate the statement of project objectives or schedule of Technical
Milestones and deliverables in Attachment B to this Award.  In the alternative,
DOE may deem the Recipient’s failure to achieve Technical Milestones set forth
in Attachment B to be material noncompliance with the terms and conditions of
this Award and suspend or terminate the Award.  DOE shall have the right to
rescind its acceptance of a deliverable required under this Agreement or its
acknowledgement as to the achievement of a milestone if DOE later determines
that the acceptance or acknowledgement was based on incomplete or inaccurate
deliverables or other information provided by Recipient.   Allowability of costs
shall be handled in accordance with the applicable regulations.  See, e.g., 10
CFR 600.25 and 10 CFR 600.352


6.  
Section 8.01 of the Agreement is deleted in its entirety and replaced with the
following:

 
8.01:  The maximum amount of liability assumed from the Recipient by DOE, which
is made available through DOE assumption of Depleted Uranium Hexafluoride (DUF6)
title and liability, shall be as set forth in the table below.  For each of the
periods set forth below, the Recipient is prohibited from incurring costs for
which DOE reimbursement will be sought in excess of the following amounts;
provided, however, that unutilized funds made available in any period may be
made available to reimburse costs incurred in any subsequent period at DOE’s
discretion.


Award Period
DOE Method of Cost Share
Maximum DOE Incremental Amount of Cost Share Dollars
Budget Period 1 Funding Period 1 6/1/12-7/31/12
DOE assumption of 11,813 MT of DUF6 liability -
$26,410,272
(in the form of DUF6 liability assumed by DOE)
Budget Period 1 Funding Period 2 8/1/12-11/30/12
DOE assumption of up to 27,387 MT of DUF6 liability
$61,259,912
(in the form of DUF6 liability assumed by DOE)
Total for Budget Period 1
DOE assumption of up to 39,200 MT of DUF6 liability
$87,670,184
(in the form of DUF6 liability assumed by DOE)
Budget Period 2
Funding Period 1
12/1/12-3/12/13
Appropriated Funding
$45,720,000
 
Budget Period 2
Funding Period 2
3/13/13-6/15/13
DOE transfer to USEC Inc. of ***** KgU EUP containing ***** SWU as the SWU
Component and approximately 408,833.614 KgU as the Feed Component with Recipient
to return approximately 408,833.614 KgU Feed Component to DOE as set forth in
Attachment H.
$44,378,055 (agreed value of ***** SWU transferred as a component of the EUP
transferred to USEC Inc.)
Budget Period 2
Funding Period 3
6/16/13-7/31/13 Estimated Government Cost Share
To be determined by DOE based upon the availability of appropriations or other
sources of consideration
TBD
 
Budget Period 2
Funding Period 4
8/1/13-9/30/13 Estimated Government Cost Share
To be determined by DOE based upon the availability of appropriations or other
sources of consideration
TBD
Budget Period 2
Funding Period 5
10/1/13-12/31/13 Estimated Government Cost Share
To be determined by DOE based upon the availability of appropriations or other
sources of consideration
TBD
Total Estimated Government Cost Share for Budget Period 2
 
$192,329,816

 
 
Budget Period 1 is divided into two funding periods.  DOE will accept title to
DUF6 for the initial period (6/1/12-7/31/12) after award of this Agreement to
allow the Recipient to begin work on approved activities.  Upon satisfying the
conditions set forth in this Article 8.01 below, the Contracting Officer will
issue written authorization allowing the Recipient to incur costs during the
remainder of Budget Period 1 and DOE shall assume the remainder of the DUF6
liability to be assumed for Budget Period 1.  As of the execution date of
Amendment No. 001, the Parties acknowledge and agree that the Contracting
Officer issued the necessary written authorization required by the preceding
sentence on 7/31/12.  DOE cost share for Budget Period 1 will be fulfilled
through DOE’s assuming title and liability for up to 39,200 MT of Depleted
Uranium Hexafluoride (DUF6), which the parties agree will be treated as the
Government providing $87,670,184 in cost share contributions (80% of the total
estimated cost of the agreement for Budget Period 1).


Among other requirements set forth elsewhere in this Agreement, DOE will not
assume liability from the Recipient incurred beyond 7/31/12 unless (a) the
Equipment Contract (Contract No. DE-NE0000488) has been executed and title to
the Transferred Property (as defined therein) has been transferred to DOE and
(b) the Recipient provides a revised application for financial assistance under
this award to DOE no later than 7/24/12 that includes: (1) cost, schedule,
Performance Indicator/Milestone detailed estimate (to Work Breakdown Structure
level 3) for the Project; (2) a report detailing ACD’s efforts to implement a
governance structure demonstrating capability to provide overall management of
the project (see Article 6.02) and demonstrating that the ACD has submitted to
the Nuclear Regulatory Commission (NRC) a complete package requesting a Foreign
Ownership, Control or Influence (FOCI) determination in a form acceptable to the
NRC; and (3) a revised Attachment B that includes proposed Technical Milestone
dates.  As of the execution date of Amendment No. 001, the Parties acknowledge
and agree that Recipient has met the requirement in the preceding sentence.


DOE will not issue written authorization permitting incurrence of costs under
this Agreement during Budget Period 2 unless the Recipient submits the following
to DOE no later than 9/21/12: (1) documentation evidencing the existence of ACD
with, subject to obtaining necessary regulatory approvals, the governance
structure referenced in Article 6.02; and (2) revised cost, schedule,
Performance Indicator/Milestone detailed estimate (to Work Breakdown Structure
level 3) for the American Centrifuge Cascade Demonstration Test
Program.  Execution of this Amendment No. 001 acknowledges that the requirements
of the preceding sentence have been met and written authorization to incur costs
under this Agreement during Budget Period 2 was provided by the Contracting
Officer.


Budget Period 2 is divided into multiple funding periods.  For Budget Period 2,
Funding Period 1, DOE has provided up to $45,720,000 for the Government Cost
Share.  For Budget Period 2, Funding Period 2 (3/13/13-6/15/13), DOE will
provide $44,378,055 in Government Cost Share (80% of the total estimated cost of
the agreement for Budget Period 2, Funding Period 2).  This Cost Share will be
met via the agreed upon value of the SWU Component (***** SWU) of the EUP
transferred to USEC Inc. in accordance with the provisions of Attachment H.


At DOE’s discretion, and subject to requirements elsewhere in this agreement and
the availability of appropriations or other sources of consideration, DOE may
provide funding for future funding periods through further amendment(s) of this
Agreement.  DOE will not authorize continuation of the Project or provide Cost
Share funding to reimburse costs incurred by the Recipient under this Agreement
for future funding periods unless the Recipient has successfully met all
milestones and provided to DOE all deliverables scheduled for performance or
delivery before the end of Budget Period 2 Funding Period 2 as set forth in
Attachment B Project Scope – Amendment #2 and demonstrates to DOE’s satisfaction
evidence of sufficient progress toward Recipient’s ability to successfully meet
the milestones scheduled to be completed during future funding periods.  In the
event DOE provides Additional Funding (above the “Current Funding” provided by
Amendment NO. 003 to this Agreement), DOE and Recipient shall amend this
Agreement to reflect such Additional Funding.


DOE will not assume liability or otherwise reimburse costs incurred by the
Recipient under this Agreement above the Current Funding without first issuing
written authorization permitting the Recipient to incur costs under this
Agreement above the Current Funding.  Notwithstanding the above, there is no
requirement for written authorization permitting the Recipient to incur costs
under this Agreement constituting the Government Cost Share up to the Total
Government Funds Obligated.


In addition to other available remedies, in the event the conditions in this
Section 8.01 for the continued funding of the program are not met, the
Contracting Officer may suspend or terminate this award without recourse through
corrective action by Recipient.  In the case of such a suspension or
termination, costs shall be addressed as set forth in 10 CFR § 600.24.


7.  
Section 9.03 of the Agreement shall be deleted in its entirety and replaced with
the following:

 
9.03 Repayment in the Event of Termination


A.  Repayment of Unexpended Funds.  In the event the total allowable costs
incurred for the project are less than the total estimated project cost through
Budget Period 2 Funding Period 2, either due to termination of this Agreement or
for other reasons, the total amount of Government Cost Share made under Article
8 will be adjusted on a pro rata basis to equal DOE’s share of the total project
costs in the same method in which the Government Cost Share was originally
provided (see the table in Section 8.01).  For example, unexpended Government
Cost Share provided to fund Budget Period 1 Funding Period 1 would be adjusted
in the form of DOE’s transferring DUF6 back to USEC.  If the overpayment of
Government Cost Share cannot be adjusted in the original method in which it was
provided, it shall be adjusted via one or more of the following methods, listed
in descending order of acceptance:
 
 
1) Recipient shall return a quantity of EUP involved in the EUP Transfer
equivalent to the proportion of unspent Government Cost Share to DOE and DOE
shall, if permissible, consistent with all applicable laws, return the
equivalent quantity of Feed Material pro rata based on the agreed value to the
nearest full cylinder;
2) In the event either Recipient or DOE cannot effect the transfers in
9.03(A)(1) to fully satisfy the required repayment, Recipient shall repay DOE in
funds for any unexpended Government Cost Share; or
3) In the event Recipient or DOE cannot effect either of the prior methods of
repayment to fully satisfy the required repayment, as a last option, DOE shall
return a pro rata amount of DUF6 to USEC calculated based on the ratio of DUF6
to Government Cost Share originally provided in Budget Period 1 Funding Period
to the nearest full cylinder.


B.  Accounting and Calculation Procedures.  Following termination or expiration
of this Agreement, Recipient must submit an accounting of costs incurred until
the point of termination or expiration to DOE’s Contracting Officer within
ninety (90) days of the date of termination or expiration.  Within thirty (30)
days of the delivery of the accounting of the total costs of the project, DOE
shall notify the Recipient of the need to adjust the Government Cost Share in
one of the forms set forth in section 9.03(A), and identify the specific
quantity and method of unexpended or unallowed Government Cost Share that must
be returned, if applicable.  The Recipient will notify DOE of any objection to
the amount or method of Government Cost Share return identified under this
Section within ten (10) days of receiving DOE’s notice.  If adjustment is to be
in EUP and there is no objection, the Recipient will identify the cylinder(s)
containing the quantity to be returned, or as close to the necessary quantity as
reasonably practical.  If adjustment requires physical delivery of Feed Material
or DUF6 by DOE, DOE will identify the cylinder(s) containing the quantity to be
returned, or as close to the necessary quantity as reasonably
practical.  Recipient or DOE, as appropriate, shall transfer and DOE or
Recipient, as appropriate, shall accept title to material required to be
transferred under this Section 9.03 on the earlier of (i) the eleventh day after
receipt of notice if no objection is delivered; (ii) the date DOE and the
Recipient agree to the transfer(s); or (iii) the date any dispute is resolved
under Article 21.   Physical delivery of any material returned shall be at the
Paducah Gaseous Diffusion Plant by mutual agreement of the parties and
Enrichment, taking into consideration relevant provisions of the Lease Agreement
between DOE and Enrichment, dated July 1, 1993 (Lease Agreement), as
amended.  In no event, however, shall any cylinders be returned after the date
USEC completes the turnover requirements and DOE accepts return of the property
pursuant to relevant provisions of the Lease Agreement. Notwithstanding any
other provisions in this Agreement, including Attachment H, any adjustment and
title transfer required under this section 9.03 shall be at no cost to DOE.


8.  
Article 10 of the Agreement is deleted in its entirety and replaced with the
following:

 
ARTICLE 10 – MAXIMUM OBLIGATION


The maximum Government obligation to the Recipient is limited to accepting no
more than 39,200 MT of uranium in the form of DUF6, plus providing $45,720,000
in additional funding, plus providing $44,378,055 in agreed value of the SWU
component of the EUP Transfer in additional funding.   The Recipient is not
obligated to continue performance of the project after the maximum Government
obligation and the Recipient’s share of the project costs are expended.


9.  
A new Section 15.07 is added to the Agreement as follows:



15.07  Notwithstanding any other provisions in this Agreement, the EUP Transfer
shall not be considered real property or equipment for purposes of Articles 15
or 17 of this Agreement.


10.  
The parties agree that this Amendment, including the incorporation of Attachment
B Project Scope – Amendment #2 and its included milestones and deliverables,
does not affect, alter or modify in any way the definition of “Successful
Completion of the American Centrifuge Cascade Demonstration Test Program”
milestone in the June 2002 Agreement.  The parties further agree that this
Amendment, including the incorporation of Attachment B Project Scope – Amendment
#2 and its included milestones and deliverables, does not constitute and shall
not be construed as an event beyond the control or without the fault or
negligence of USEC resulting in Recipient’s or its affiliates’ inability to
achieve the “Successful Completion of the American Centrifuge Cascade
Demonstration Test Program” milestone in the June 2002 Agreement.



11.  
Attachment B – Project Scope – Amendment #1 is deleted in its entirety and
replaced with Attachment B “Project Scope – Amendment #2 Cooperative Agreement
for the American Centrifuge Demonstration Program” dated 3/12/13.  The revised
Attachment B – Project Scope is hereby incorporated into this Agreement and is
found as Attachment B to this Amendment 003.



12.  
Attachment H entitled “EUP Transfer Provisions” is hereby incorporated into the
Agreement.  The transfer of EUP from DOE to USEC must be conducted in accordance
with Attachment H.

 
13.  
Attachment H.1 entitled “List of EUP Cylinders” is hereby incorporated into the
Agreement.

 
14.  
Attachment H.2 entitled “Furnished Feed Material” is hereby incorporated in the
Agreement.



15.  
Attachment H.3 entitled “DUF6 and Cylinder Specifications” is hereby
incorporated in the Agreement.

 
16.  
All other terms and conditions of the Agreement remain the same.



 
 

--------------------------------------------------------------------------------

 



 








/s/ Matthew L. Parker                                                        /s/
Phillip G. Sewell                                                      
Matthew L.
Parker                                                              Philip G.
Sewell
Contracting
Officer                                                           Senior Vice
President
U.S. Department of Energy                                              USEC Inc.


 
3/15/13                                                            3/15/13                                                      
Date                                                                            Date
 


 
/s/ Paul Sullivan                                                      
Paul Sullivan
Project Manager
American Centrifuge Demonstration, LLC


3/15/13                                                      
Date
 

 
 

--------------------------------------------------------------------------------

 


Confidential information has been omitted in places marked “*****” and has been
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.


CONTAINS PROPRIETARY INFORMATION NOT FOR PUBLIC DISCLOSURE
DE-NE0000530.003
Revised Attachment B
 
Attachment B
Project Scope – Amendment #2
Cooperative Agreement for the American Centrifuge Cascade Demonstration Program
March 12, 2013




Statement of Project Objectives


The American Centrifuge Cascade Demonstration Program has two primary
objectives:


-  
Objective 1:  Demonstrate the American Centrifuge technology through the
construction and operation of one or more demonstration cascades of 120 AC-100
centrifuges.  To fulfill this objective, the Program will accomplish all defined
Milestones and all Performance Indicators.  Milestones represent a significant
event wherein the documented accomplishment of that event satisfies a condition
of section 7.03 of the Cooperative Agreement.  Performance Indicators represent
events wherein the documented accomplishment of that event indicates measurable
progress towards successful completion of the project objectives, but for which
failure to complete by the target date therefore shall not be a material
noncompliance with the terms and conditions of the Award.  This objective is
guided by the principle that the DOE Test Program Plan (Attachment 1 to the RD&D
Test Program) is to take priority over achieving more machine run
time.  Milestones, Performance Indicators, and Deliverables to be completed by
the Program are:



MILESTONE 1 - DOE and USEC jointly agree upon a test program (RD&D Test Program)
for the remaining Milestones and for full system reliability and plant
availability that takes into account human factors, upgraded Lower Suspension
Drive Assembly (LSDA) and overall AC100 reliability, and full cascade separative
performance, so as to achieve an overall plant availability of at least *****
with at least a ***** confidence level. As of the date of Amendment 003 to the
Cooperative Agreement, the DOE Test Program Plan: Requirements and Action Steps
for the American Centrifuge Program Demonstration Cascade Piketon, Ohio dated
March 12, 2013 (the DOE Test Program Plan) (Attachment 1 to the RD&D Test
Program) is incorporated as part of the agreed upon test program for the
American Centrifuge Cascade Demonstration Program.


Milestone 1 - completed.


Milestone 1.1 – As of the date of Amendment 003 to the Cooperative Agreement,
the DOE Test Program Plan: Requirements and Action Steps for the American
Centrifuge Program Demonstration Cascade Piketon, Ohio dated March 12, 2013 is
incorporated as Attachment 1 to the RD&D Test Program.   DOE and USEC will
jointly agree to revise and further define the DOE Test Program Plan in
Attachment 1 to the RD&D Test Program to include agreed upon parameters and
success criteria for Tests and such other modifications as the parties agree,
such as the inclusion of additional milestones to this Attachment B.


Milestone 1.1 is to be achieved by 5/15/13


Milestone 1.2 – Successfully complete Test 2 “Extended Feed Rate Range Survey,
Machine” as set forth in Attachment 1 to the RD&D Test Program of the Agreement.


Milestone 1.2  is to be achieved by 6/15/13.


Milestone 1.3 – Successfully complete Test 7 “Machine Performance Parameter
Test” as set forth in Attachment 1 to the RD&D Test Program of the Agreement.


Milestone 1.3 is to be achieved by 6/30/13.


Milestone 1.4 – Successfully complete Test 5 “Power Outage Testing, Machine
Response” as set forth in Attachment 1 to the RD&D Test Program of the
Agreement.


DOE and USEC shall establish an agreed upon milestone date for Milestone 1.4 by
5/15/13.


MILESTONE 2 - Confirm the reliability of the Lower Suspension Drive
Assembly  (LSDA) by accumulating 20 machine-years of operation at target speed
using AC100 centrifuges with upgraded LSDAs with no more than ***** LSDA
failures.


Milestone 2 - completed.


PERFORMANCE INDICATOR A – Demonstrate AC100 operational readiness
by accumulating 10-machine years ***** at target speed on gas.


Performance Indicator A is completed.


PERFORMANCE INDICATOR B – Demonstrate AC100 production capability
by manufacturing, assembling and providing 78 centrifuges to Operations.


Performance Indicator B is completed.


PERFORMANCE INDICATOR C – Complete AC100 production capability by manufacturing,
assembling and providing 120 centrifuges to Operations.


Performance Indicator C is to be achieved by April 30, 2013


PERFORMANCE INDICATOR D – Demonstrate robustness of plant support systems
by successfully completing Integrated Systems Test Program to fully test plant
support systems backup and redundant capability to ensure continuous cascade
operation or safe shutdown of cascade operation in the event of loss of normal
power or other system casualties.


Performance Indicator D is to be achieved by June 30, 2013


PERFORMANCE INDICATOR E – Demonstrate robustness of AC100 design to
stress transients through validated analytical models, simulation and drills
(e.g. physical tests) that demonstrate the ability of the cascade to withstand
loss of power or other loss of Balance of Plant support system scenarios using a
technical evaluation of time and actions to restore support systems and its
effect on the AC100 centrifuge starting from steady-state operations.


Performance Indicator E is to be achieved by October 1, 2013


MILESTONE 3 - Demonstrate AC100 manufacturing quality by operating the
Commercial Demonstration Cascade at a confidence level of at least ***** for a
minimum of 20 machine-years.


Milestone 3 is to be achieved by December 31, 2013.




MILESTONE 4- Demonstrate AC100 reliability by accumulating 20 machine-years
***** at target speed and design condition with no more than the expected number
of infant, steady-state and electronic recycles.


Milestone 4 is to be achieved by December 31, 2013.




MILESTONE 5 - Demonstrate sustained production from commercially-staged,
120-centrifuge demonstration cascade configuration for 60 days (~20 machine
years) in cascade recycle mode with at least a ***** production availability
using an average AC100 centrifuge production of 340 SWU per centrifuge-year.


Milestone 5 is to be achieved by December 31, 2013.


DELIVERABLES – USEC and DOE jointly agree that the requirements set forth in
Attachment 1 to the RD&D Test Program, including requirements to submit data,
procedures, and/or documentation regarding tests and test prerequisites outlined
in Attachment 1 to the RD&D Test Program, shall be considered deliverables under
this Agreement.  The deadline for each deliverable shall be as set forth in
Attachment 1 to the RD&D Test Program, provided that DOE submits to USEC a list
of required information to be submitted by USEC at least 30 days prior to the
deadline. For Tests 2 and 7, DOE must provide the lists of required information
to USEC by March 15, 2013 to enable USEC compliance by March 22, 2013. Except in
the cases of Tests 2 and 7, in the event that DOE provides a list of required
information to be submitted by USEC less than 30 days prior to the deadline for
each deliverable set forth in Attachment 1 to the RD&D Test Program, the
corresponding deadline shall be extended as necessary to provide 30 days for
USEC to provide the required deliverable(s). The deliverables required by this
paragraph are in addition to any other deliverables required elsewhere in the
Agreement. In all instances, USEC shall provide all relevant data in response to
the deliverables defined under this Agreement.  As set forth in Section 7.03 of
the Agreement, Recipient agrees that all information provided or made available
under this agreement, including deliverables, shall be complete and accurate to
the best of its knowledge.  DOE shall have the right to rescind its acceptance
of a deliverable required under this Agreement or its acknowledgement as to the
achievement of a milestone if DOE later determines that the acceptance or
acknowledgement was based on incomplete or inaccurate deliverables or other
information provided by Recipient.




-  
Objective 2:  Sustain the domestic U.S. centrifuge technical and industrial base
for national security purposes and potential commercialization of the American
Centrifuge Project (ACP).  The Program will also conduct activities to reduce
the risk and improve the future prospects of deployment of the American
Centrifuge.  The Program will aim to retain the majority of employment of over
800 high-skilled jobs primarily in Ohio, Tennessee, West Virginia, Indiana,
Pennsylvania and Maryland while advancing a project that achieves important
energy security and national security objectives combined with the potential to
create thousands of direct and indirect jobs over the next several years.



Order of Precedence: As set forth in Section 3.01 of the Cooperative Agreement,
in the event of any inconsistency between this Attachment B to this Cooperative
Agreement and Attachment 1 to the RD&D Test Program (the DOE Test Program Plan),
the inconsistency shall be resolved by giving precedence in the following
order:  (1) Attachment B and (2) Attachment 1 to the RD&D Test Program.  The
Cooperative Agreement shall take precedence over any Attachments to the
Agreement.


Scope of Research, Development and Deployment


The Program will support the following major areas of activity:


­  
Machine Technology.

­  
Demonstration of AC100 commercial plant machine manufacturing by American
Centrifuge Manufacturing

­  
Demonstration of AC100 Lead Cascade Operations Cascade Operations, and Support
Systems

­  
Engineering, Procurement and Construction activities

­  
Process Engineering, Technology and Equipment activities

­  
Program management



Each activity is discussed separately below.
 


 
Machine Technology
 

 
Technical Support will be provided for all manufacturing, lead cascade and other
project activities including design agent functions, SWU performance and value
engineering, troubleshooting, testing and operations demonstration activities,
manufacturing specialty components, laboratory support, and auxiliary
equipment.  This includes continuation of ACP activities at the Oak Ridge
Centrifuge Technology Center and K-1600 test facility to support the cascade
demonstration, AC100 centrifuge manufacturing, and other activities under the
project.  *****




 
Demonstration of AC100 Commercial Plant Machine Manufacturing
 



American Centrifuge Manufacturing, LLC (ACM) will manufacture AC100 centrifuge
components and subassemblies to complete the retrofit of the existing 42 AC100
machines in the lead cascade to include a safety feature , and manufacture  new
AC100 centrifuges to complete the demonstration cascade.    Once the centrifuges
for the first cascade are complete, ACM will continue to manufacture additional
centrifuges as the budget permits.  ACM will also continue efforts to improve
manufacturing processes, reduce machine costs, and enhance and facilitize the
supplier base for high volume manufacturing.




 
Demonstration of AC100 Lead Cascade Operation and Cascade Operations
 



Continue the operation of AC100 Centrifuges in the lead cascade until
construction activities for the Demonstration Cascade necessitate suspension of
operations. Continue development of operational procedures, training, and
conduct of operations to assure operational enhancements that reduce risk during
demonstration, cascade operations and that position the Project for successful
commercial operations. The number of operating centrifuges will be expanded with
the addition of new centrifuges until all 67 positions in the current lead
cascade are operational, at which point additional new machines will be cycled
in to replace existing machines and condition them for operation in the
Demonstration Cascade.  Lead cascade operations will be shut down ***** at the
beginning of 2013 for the construction of the Demonstration Cascade
infrastructure and integrated systems testing required to commission the 120
Centrifuge Demonstration cascade and any additional machines constructed and
assembled during the project.  Once complete, 120 or more AC100 centrifuges will
be installed and operated in a commercial plant cascade configuration (the
“Demonstration Cascade”).
 


 
Engineering, Procurement and Construction
 

 
Engineering, Procurement and Construction (EPC) activities within the scope
include design, material procurement, and construction required for the
Demonstration Cascade.  EPC may also maintain the required management,
engineering, procurement, construction, and industrial base to support timely
transition to the commercial plant, through design advancement, and other
related activities.
 


 
Process Engineering, Technology and Equipment
 

 
 
Process Engineering, Technology and Equipment (PETE) activities will support the
continuation of commercial plant feed and withdrawal equipment design,
manufacturing and delivery.  Specifically, PETE may continue limited-rate
fabrication of the cold box subassemblies, autoclaves and UF6 cylinder
transporters required for ACP to sustain highly specialized suppliers of
equipment needed for future deployment of the ACP technology.


The PETE and EPC organizations will also collaborate on an evaluation of *****
feed and withdrawal *****.
 


 
Program Management
 

 
Program Management will continue to provide overall project direction of Machine
Technology, ACM, Operations, and EPC, and conduct activities that reduce the
overall risk of transitioning to commercial deployment.  Program Management will
encompass an improved program management structure and includes other
participants, administrative requirements of the Cooperative Agreement, project
oversight and reporting requirements to DOE in accordance with the Cooperative
Agreement.     The Program Management organization will lead the effort to
develop the project baseline against which performance will be measured using
earned value management techniques.







USEC PROPRIETARY INFORMATION




 
 

--------------------------------------------------------------------------------

 



Confidential information has been omitted in places marked “*****” and has been
filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.


DE-NE0000530
Amendment 003
Attachment H
Attachment H – EUP Transfer




A.1.           Definitions


For purposes of this Attachment H, the following terms and expressions, when
used with initial capitalization, shall have the meanings assigned to them
hereunder and cognate expressions shall have corresponding meanings.
 
These definitions are intended to supplement and not to replace any definitions
contained in any of the documents incorporated by reference herein, but in case
of any conflict or inconsistencies, the definitions appearing herein below shall
prevail.
 
Words importing natural persons include legal entities (corporate and
un-incorporated) and vice-versa.
 
Where any term appears in this Attachment H with initial capitalization and that
is not defined herein or in any amendment, modification or supplement hereto
agreed by the Parties after the Effective Date, then that term shall have the
meaning commonly used in the nuclear industry at the date of signing of this
Attachment H.
 
“Assay” means the total weight of 235U per kilogram of Material divided by the
total weight of all uranium isotopes per kilogram of Material, the quotient of
which is multiplied by 100 and expressed as a weight percent.
 
“Book Transfer” or “Book Transferred” means the transfer of credits for a given
quantity of Feed Material, Enriched Uranium Product, Tails Material or SWU (all
as defined below) between accounts within USEC’s subsidiary United States
Enrichment Corporation’s nuclear material accounting system.
 
“Conforming Material” means natural uranium in the form of UF6 which has not
been irradiated, enriched or depleted, with an approximate Assay of 0.711, and
which conforms to the provisions of the ASTM specification C-787 “Standard
Specification for Uranium Hexafluoride for Enrichment” as in effect on the date
of delivery, applicable to “Commercial Natural UF6” (as defined in the
specification).
 
 “Effective Date” means the date of signature of Amendment 003 to the Agreement.
 
“Enriched Uranium Product,” or “EUP” means Uranium Hexafluoride with an Assay
greater than 0.711 w/o 235U but less than or equal to 5.00 w/o 235U.
 
“Enrichment” means the United States Enrichment Corporation, a subsidiary of
USEC.
 
“Feed Material” or “Feed Component” means the amount of natural uranium (in KgU
as UF6) ) required to produce Enriched Uranium Product, at a specified Assay and
Tails Assay, as calculated by the most recent version of SWUCalc.
 
“March 2012 Agreement” means the agreement entered into between DOE and the
United States Enrichment Corporation on March 13, 2012, DOE Contract No.
DE-NE0000481.
 
“Material” means, as the context requires, Feed Material, Tails Material and/or
Enriched Uranium Product.
 
“Obligation Code” means (a) the code assigned to Material under the Nuclear
Material Management & Safeguards System to indicate the foreign obligation(s)
applicable to such Material; or (b) the code assigned by Enrichment to Material
to indicate the unobligated status of such Material.
 
 “SWU Component” means the amount of SWU required to enrich Feed Material to
produce Enriched Uranium Product with a given Assay, and Tails Material with a
given Tails Assay, as calculated using the most recent version of SWUCalc.
 
“SWUCalc” means version 4.0 of the software program, “SWUCalc,” available from
Enrichment.
 
“Tails” or “Tails Material” or “Depleted Uranium Hexafluoride” or “DUF6” means
depleted uranium generated as a result of operation of the gaseous diffusion
plants.
 
“Tails Assay” means the Assay of Depleted Uranium Hexafluoride associated with
the production of EUP.
 
 “235U”means the fissionable uranium isotope with mass number 235.
 
“Uranium Hexafluoride” or “UF6” means a chemical compound of uranium and
fluorine.
 




A.2           Transfer of Material


Pursuant to the Agreement and this Attachment H, USEC will receive ***** KgU
EUP, as listed in Attachment H.1, containing approximately ***** SWU as the SWU
Component and approximately 408,833.614 KgU as the Feed Component as a transfer
to Enrichment.   USEC, through Enrichment, will provide approximately
408,833.614 KgU of Feed Material, as listed in Attachment H.2, in the form of
Russian-origin natural uranium from its inventory for transfer to DOE as the
Feed Component of the EUP being transferred by DOE. $44,378,055, the agreed-upon
value of the SWU Component of the EUP Transfer, is funding for the Government
Cost Share Budget Period 2, Funding Period 2 (the “SWU Transfer”).




Section B – Delivery


B.1.           Delivery Point


Initial delivery of all items under this Attachment H shall be made by Book
Transfer.  Physical delivery of the Feed Material shall take place at the
request of DOE at the boundary of DOE and the Nuclear Regulatory Commission’s
regulatory oversight at
Paducah Gaseous Diffusion Plant (PGDP) located in Paducah, Kentucky at a
delivery point designated by DOE’s contractor for the DUF6 Conversion Plant,
consistent with section B.2(B).




B.2.           Delivery Specifications


A.  
Delivery of EUP.  DOE shall transfer title to the EUP specified in clause A.2
(the Delivery Quantity) by Book Transfer to Enrichment on the Effective
Date.  The EUP transferred to Enrichment shall contain a Feed Component and a
SWU Component, both of U.S. origin.  USEC and/or Enrichment is in physical
possession of the EUP being transferred; title transfer is all that is required
on the Effective Date,  The list of cylinders containing EUP to be transferred
to Enrichment is in Attachment H.1 –List of EUP Cylinders.  Enrichment will also
receive all records associated with inspection, storage, and management of the
EUP Transfer, including manufacturers’ records in DOE’s possession and Nuclear
Material Control and Accountability records for each cylinder originally
provided by Enrichment as amended and a statement of quantities and properties
of the EUP.  On the Effective Date, transfer shall occur by Enrichment crediting
Enrichment’s Inventory Account with the EUP and Enrichment shall hold title to
the EUP.  DOE acknowledges and agrees that once transfer is complete, all rights
and warranties as to this EUP, including rights to additional services, physical
delivery, and/or inspection, acceptance and/or rejection, it possessed pursuant
to Contract No. DE-NE0000481 against Enrichment and/or USEC are terminated.

 
B.  
Delivery of Feed Material.  Prior to delivery of Feed Material, Enrichment will
provide certification to DOE that: (1) the Feed Material cylinders to be
transferred are the same cylinders transferred by DOE to USEC in the March 2012
agreement; (2) that the cylinders and their contents have not been changed in
any way since delivery to Enrichment; and (3) the cylinders are in the same or
as good as condition as when they were transferred to Enrichment.  Enrichment
shall deliver by Book Transfer the Feed Material of Russian-origin in the
cylinders specified in Attachment H.2 – Furnished Feed Material on the Effective
Date.  Title to the Feed Material and the cylinders containing the Feed Material
shall pass to DOE on the date that title to the EUP is transferred to Enrichment
and the Feed Material shall be debited from Enrichment’s Inventory Account.  If
requested by DOE, physical delivery of the Feed Material shall occur at a time
mutually agreed upon by the parties, but not later than 90 days after the date
DOE’s request is received, and at no cost to DOE.  Enrichment shall cover all
costs associated with physical delivery of the Feed Material to the Delivery
Point. Physical delivery will take into consideration relevant provisions of the
Lease Agreement between DOE and Enrichment, dated July 1, 1993, as amended.

 
C.  
Risk of Loss.  The party accepting delivery of EUP or Feed Material under this
Attachment H shall bear risk of loss of all EUP or Feed Material after such EUP
or Feed Material is delivered as specified herein.

 
D.  
Calculation of Components.  For purposes of this Attachment H, the Feed and SWU
Components of all EUP shall be calculated using SWUCalc and an assumed Tails
Assay of *****.



E.  
Obligation Codes.  In delivering title of the EUP to Enrichment, the Parties may
undertake swaps of origins and Obligations Codes in order to ascribe Russian
origin to the Feed Material transferred to DOE.  Such swaps would be conducted
at no cost to DOE.



 
G.  Transfer of Material to DOE Under Section 9.03 of the Agreement.  In the
event Recipient is required to return EUP under Section 9.03 of the Agreement,
Recipient will provide EUP and cylinders from the original EUP Transfer
described in this Attachment H, with the same certification required for the
transfer of Feed Material in section B.2(B), or other EUP of U.S.-origin that
meets ASTM C996 -10 Standard Specification for Uranium Hexafluoride Enriched to
Less Than 5 % 235U contained in 30B cylinders that meet the specifications set
forth in ANSI N14., and, as applicable, 10 CFR 71.  Recipient shall provide DOE
all records associated with inspection, storage, and management of the EUP,
including manufacturers’ records in Recipient’s possession and Nuclear Material
Control and Accountability records for each cylinder and a statement of
quantities and properties of the EUP.



 
H.  Transfer of Material by DOE Under Section 9.03 of the Agreement.  In the
event DOE is required to transfer Material under Section 9.03 of the Agreement,
if the Material being transferred was originally transferred to DOE by Recipient
either under the Agreement or under the March 2012 Agreement, DOE will provide
Material and cylinders with the same certification required by USEC for transfer
of Feed Material in section B.2(B).  If the Material was not previously
transferred to DOE by Recipient under the Agreement or under the March 2012
Agreement, the Feed Material will meet ASTM C787 11 Standard Specification for
Uranium Hexafluoride for Enrichment and the DUF6 will comply with the
specifications found at Attachment H.3 entitled “DUF6 and Cylinder
Specifications.”  



B.3.           Warranties.


ALL EUP OR FEED MATERIAL TRANSFERRED OR DELIVERED PURSUANT TO THIS ATTACHMENT H
OR SECTION 9.03 OF THE AGREEMENT SHALL CONFORM TO THE REQURIEMENTS SET FORTH IN
THIS ATTACHMENT H OR THE AGREEMENT.  THE PARTIES WARRANT AND REPRESENT THAT ALL
CYLINDERS CONTAINING EUP AND FEED MATIERAL TRANSFERRED PURSUANT TO THIS
ATTACHMENT H OR SECTION 9.03 OF THE AGREEMENT ARE COMPLIANT WITH THE
SPECIFICATIONS AND STANDARDS IN THIS ATTACHMENT OR THE AGREEMENT. THE PARTIES
MAKE NO OTHER WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY (A) OF
MERCHANTABILITY; (B) OF FITNESS FOR ANY PARTICULAR PURPOSE; OR (C) THAT MATERIAL
DELIVERED BY EITHER PARTY WILL NOT RESULT IN INJURY OR DAMAGE WHEN USED FOR ANY
PURPOSE.


B.4.           Nuclear Liability


A.  
Nuclear Liability.  Indemnification Agreements under the Act.  DOE and USEC’s
performance under this Agreement shall be deemed to be activities under the GDP
Lease and subject to Article X thereof.  Nothing contained in this Attachment H
shall deprive DOE or USEC of any rights under the GDP Lease or under
indemnification agreements entered into pursuant to the Act.



B.  
Scope of Protection.  The provisions of this Article and of the other Articles
of this Agreement that provide for limitation or protection against liability of
a Party shall (a) also protect such Party’s agents, and, to the extent they are
acting on behalf of such Party, such Party’s contractors, subcontractors,
suppliers and vendors of every tier; (b) apply to the full extent permitted by
law and regardless of fault; and (c) survive termination or suspension of this
Agreement, as well as the fulfillment of the obligations of the Parties
hereunder.



B.5           Export Restriction Notice.
 
The following Export Restriction Notice shall apply to the EUP Transfer:
 
The use, disposition, export and reexport of this property are subject to all
applicable U.S. laws and regulations, including the Atomic Energy Act of 1954,
as amended; the Arms Export Control Act (22 U.S.C. 2751 et seq.); the Export
Administration Act of 1979 (560 U.S.C. Append 2401 et seq.); Assistance to
Foreign Atomic Energy Activities (10 CFR part 810); Export and Import of Nuclear
Equipment and Material (10 CFR part 110); International Traffic in Arms
Regulations (22 CFR parts 120 et seq.); Export Administration Regulations (15
CFR part 730 et seq.); Foreign Assets Control Regulations (31 CFR parts 500 et
seq.); and the Espionage Act (37 U.S.C. 791 et seq,), which among other things
prohibit:
 
a. The making of false statements and concealment of any material information
regarding the use or disposition, export or reexport of the property; and
 
b. Any use or disposition, export or reexport of the property which is not
authorized in accordance with the provisions of this agreement.


Section C – Additional Contract Clauses


C.1.
Changes.



Changes in the terms and conditions of this Attachment H, Attachment H.1,
Attachment H.2, and Attachment H.3 may be made only by written agreement of the
parties.






Section D – Attachments


Attachment H.1.                           List of EUP Cylinders
Attachment H.2.                           Furnished Feed Material
Attachment H.3                           DUF6 and Cylinder Specifications

 
 

--------------------------------------------------------------------------------

 


Confidential information has been omitted in places marked “*****” and has been
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to this omitted information.
 
 
 
DE-NE0000530.0003
 
Attachment H.1
 
List of EUP Cylinders
 
 
 

 
 

--------------------------------------------------------------------------------

 
 


 
 
 
Confidential information has been omitted in places marked “*****” and has been
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to this omitted information.

2/8/2012 10:20:20
AM                                                                  USEC CODE
022 to DOE Code G22
Unit of
Measure
To
Row
Position
 
Container
Gross
(lbs)
Tare
(lbs)
Net
(lbs)
Sample
Reference
Analysis
(gU/g)
Assay
(Wt %)
Uranium
(grams)
U235
(grams)
Material
Type
lbs
110
ROY
020
 
PP5195
*****
4,474.00
*****
045974
0.67581
*****
*****
*****
022
lbs
110
ROY
080
 
PP5196
*****
4,476.00
*****
046128
0.67525
*****
*****
*****
022
       
2
 
*****
8,950.00
*****
     
*****
*****
         
2
 
*****
8,950.00
*****
     
*****
*****
 
lbs
120
GW
097
 
PP5412
*****
4,446.00
*****
044863
0.67580
*****
*****
*****
022
       
1
 
*****
4,446.00
*****
     
*****
*****
 
lbs
120
RPW
030
 
PP5455
*****
4,442.00
*****
045870
0.67542
*****
*****
*****
022
lbs
120
RPW
098
 
PP5296
*****
4,456.00
*****
046193
0.67592
*****
*****
*****
022
       
2
 
*****
8,898.00
*****
     
*****
*****
 
lbs
120
SAM
005
 
PP5297
*****
4,470.00
*****
046164
0.67583
*****
*****
*****
022
lbs
120
SAM
081
 
PP5454
*****
4,428.00
*****
046133
0.67580
*****
*****
*****
022
lbs
120
SAM
088
 
PP5202
*****
4,473.00
*****
046315
0.67586
*****
*****
*****
022
       
3
 
*****
13,371.00
*****
     
*****
*****
         
6
 
*****
26,715.00
*****
     
*****
*****
     
Grand Total:
8
 
*****
35,665.00
*****
     
*****
*****
 



 
USEC Business Proprietary Information
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
DE-NE0000530.0003
 
Attachment H.2
 
Furnished Feed Material
 

 
 

--------------------------------------------------------------------------------

 

     Ending Inventory for Material Type M03 of 408.824 MTU            12/1/2011
to 2/1/2012  Run # 1



Station Code
Unit of Measure
Account
Row
POS
Container
Sample Reference
Gross
(lbs)
Tare
(lbs)
Net
(lbs)
Analysis (gU/g)
Assay (Wt %)
Uranium (grams)
U235 (grams)
Material Type
B
lbs
161
QQ
008
164335
449126
28,087
2,590
25,497
0.67591
0.7112
7,817,000
56,000
M03
B
lbs
161
QQ
009
164278
449126
28,062
2,545
25,517
0.67591
0.7112
7,823,000
56,000
M03
B
lbs
161
QQ
011
164200
449126
28,081
2,591
25,490
0.67591
0.7112
7,815,000
56,000
M03
B
lbs
161
QQ
012
164380
449126
28,010
2,535
25,475
0.67591
0.7112
7,810,000
56,000
M03
B
lbs
161
QQ
013
164340
449126
28,063
2,573
25,490
0.67591
0.7112
7,815,000
56,000
M03
B
lbs
161
QQ
014
164334
449126
28,049
2,543
25,506
0.67591
0.7112
7,820,000
56,000
M03
B
lbs
161
QQ
015
164336
449126
28,060
2,578
25,482
0.67591
0.7112
7,812,000
56,000
M03
B
lbs
161
QQ
016
164774
449126
28,027
2,572
25,455
0.67591
0.7112
7,804,000
56,000
M03
B
lbs
161
QQ
017
164189
449126
27,940
2,531
25,409
0.67591
0.7112
7,790,000
55,000
M03
B
lbs
161
QQ
018
164370
449126
28,060
2,549
25,511
0.67591
0.7112
7,821,000
56,000
M03
B
lbs
161
QQ
019
164333
449126
28,072
2,538
25,534
0.67591
0.7112
7,828,000
56,000
M03
B
lbs
161
QQ
020
164372
449126
27,995
2,535
25,460
0.67591
0.7112
7,806,000
56,000
M03
B
lbs
161
QQ
021
164765
449126
28,034
2,597
25,437
0.67591
0.7112
7,799,000
55,000
M03
B
lbs
161
QQ
022
164214
449126
27,989
2,553
25,436
0.67591
0.7112
7,798,000
55,000
M03
B
lbs
161
QQ
023
164360
449126
28,108
2,567
25,541
0.67591
0.7112
7,831,000
56,000
M03
B
lbs
161
QQ
024
165032
449127
24,859
2,564
22,295
0.67592
0.7112
6,835,000
49,000
M03
B
lbs
161
QQ
025
165039
449127
24,915
2,557
22,358
0.67592
0.7112
6,855,000
49,000
M03
B
lbs
161
QQ
026
165113
449127
24,934
2,623
22,311
0.67592
0.7112
6,840,000
49,000
M03
B
lbs
161
QQ
027
165037
449127
24,941
2,572
22,369
0.67592
0.7112
6,858,000
49,000
M03
B
lbs
161
QQ
028
164846
449126
28,085
2,571
25,514
0.67591
0.7112
7,822,000
56,000
M03
B
lbs
161
QQ
029
164847
449126
28,069
2,605
25,464
0.67591
0.7112
7,807,000
56,000
M03
B
lbs
161
QQ
030
164419
449126
28,032
2,598
25,434
0.67591
0.7112
7,798,000
55,000
M03
B
lbs
161
QQ
031
164842
449126
28,001
2,549
25,452
0.67591
0.7112
7,803,000
55,000
M03
B
lbs
161
QQ
032
164435
449126
28,007
2,564
25,443
0.67591
0.7112
7,800,000
55,000
M03
B
lbs
161
QQ
033
164415
449126
28,009
2,551
25,458
0.67591
0.7112
7,805,000
56,000
M03
B
lbs
161
QQ
034
164958
449126
27,999
2,564
25,435
0.67591
0.7112
7,798,000
55,000
M03
B
lbs
161
QQ
035
164946
449126
28,013
2,568
25,445
0.67591
0.7112
7,801,000
55,000
M03
B
lbs
161
QQ
036
164739
449126
24,906
2,558
22,348
0.67592
0.7112
6,852,000
49,000
M03
B
lbs
161
QQ
037
165085
449126
24,964
2,542
22,422
0.67592
0.7112
6,874,000
49,000
M03
B
lbs
161
QQ
038/
165109
449126
24,978
2,600
22,378
0.67592
0.7112
6,861,000
49,000
M03
B
lbs
161
QQ
039
164483
449126
24,930
2,522
22,408
0.67592
0.7112
6,870,000
49,000
M03
B
lbs
161
QQ
040
164156
449126
24,905
2,551
22,354
0.67592
0.7112
6,854,000
49,000
M03
B
lbs
161
QQ
041
165135
449126
25,003
2,559
22,444
0.67592
0.7112
6,881,000
49,000
M03
B
lbs
161
QQ
042
165034
449126
24,916
2,558
22,358
0.67592
0.7112
6,855,000
49,000
M03
B
lbs
161
QQ
043
165111
449126
24,930
2,628
22,302
0.67592
0.7112
6,838,000
49,000
M03
B
lbs
161
QQ
044
164392
449126
24,950
2,553
22,397
0.67592
0.7112
6,867,000
49,000
M03
B
lbs
161
QQ
045
161059
449126
24,923
2,528
22,395
0.67592
0.7112
6,866,000
49,000
M03
B
lbs
161
QQ
046
164394
449126
24,919
2,540
22,379
0.67592
0.7112
6,861,000
49,000
M03
B
lbs
161
QQ
047
164412
449126
24,982
2,555
22,427
0.67592
0.7112
6,876,000
49,000
M03
B
lbs
161
QQ
048
164841
449126
24,941
2,553
22,388
0.67592
0.7112
6,864,000
49,000
M03
B
lbs
161
QQ
049
164300
449126
24,984
2,511
22,473
0.67592
0.7112
6,890,000
49,000
M03
B
lbs
161
QQ
050
164854
449126
24,913
2,560
22,353
0.67592
0.7112
6,853,000
49,000
M03
B
lbs
161
QQ
051
164387
449126
24,952
2,538
22,414
0.67592
0.7112
6,872,000
49,000
M03
B
lbs
161
QQ
052
165038
449126
27,976
2,549
25,427
0.67591
0.7112
7,796,000
55,000
M03
B
lbs
161
QQ
053
164339
449126
24,953
2,575
22,378
0.67592
0.7112
6,861,000
49,000
M03
B
lbs
161
QQ
054
164945
449126
28,048
2,568
25,480
0.67591
0.7112
7,812,000
56,000
M03
B
lbs
161
QQ
055
164843
449126
27,987
2,563
25,424
0.67591
0.7112
7,795,000
55,000
M03
B
lbs
161
QQ
056
164383
449126
24,920
2,605
22,315
0.67592
0.7112
6,842,000
49,000
M03
B
lbs
161
QQ
057
164999
449126
28,042
2,571
25,471
0.67591
0.7112
7,809,000
56,000
M03
B
lbs
161
QQ
059
131812
167601
29,375
2,594
26,781
0.67601
0.7110
8,212,000
58,000
M03
B
lbs
161
QQ
062
129917
167608
27,813
2,656
25,157
0.67608
0.7110
7,715,000
55,000
M03
B
lbs
161
QQ
063
130645
167610
26,930
2,649
24,281
0.67610
0.7110
7,446,000
53,000
M03
B
lbs
161
QQ
081
129406
167609
27,815
2,651
25,164
0.67609
0.7110
7,717,000
55,000
M03
B
lbs
161
QQ
098
129934
167608
27,903
2,621
25,282
0.67608
0.7110
7,753,000
55,000
M03
B
lbs
161
QQ
111
130644
167603
29,440
2,630
26,810
0.67603
0.7110
8,221,000
58,000
M03
Totals:  55 Containers
       
1,474,799
141,371
1,333,428
   
408,824,000
2,914,000
 



 

2/8/2012  10:47 AM



USEC Business Proprietary Information
Use or disclosure of data contained on this sheet is subject to the restriction
on the title page of this proposal.
 
 

--------------------------------------------------------------------------------

 



DE-NE0000530.0003
 
Attachment H.3
 
DUF6 and Cylinder Specifications
 

 
 

--------------------------------------------------------------------------------

 



 
DUF6 AND CYLINDER SPECIFICATIONS
 
Depleted Uranium Hexafluoride (DUF6) Specifications
 
Depleted Uranium <707 U325 assay.  Meets ANSI standards.  No heeled or partially
filled cylinder.  Tc99 and or transuranics shall be at or below the detectable
limits based on analytical data or process knowledge.  Not overfilled or
hyperfilled cylinders.  Overfilled weight limit—based on 100% of the USEC 651,
Rev 9 tails limit at 235 Degrees F and 3% ullage using the certified volume for
each cylinder.  Hyperfilled weight limit—based on 105.5% of ANSI N-14.1
overfilled limit.
 
Cylinder Specifications
 
Physical Characteristics:  The cylinder characteristics meet the requirements of
ANSI N-14.1.  No cylinders known to contain PCB paints.  No build up of rust in
skirted cylinders (tightly adhering rust only).  Properly installed plug (#
threads marked on head of plug, with at least one thread showing and 5 threads
engaged).  Skirt not bent.  Stiffening rings not bent and not separated from the
cylinder shell.  No visible signs of leaking valves.  No visible contamination
on cylinder or valve.  No bent lifting lugs.  Cap installed on valve port.  No
patched cylinders.  All valves include installed packing nuts.  Cylinders meet
DOT standards as applicable.  No cylinders smaller than 30 inch cylinders.
 
Valve Packing Nuts:  No suspect or counterfeit items as described in USEC-651,
Rev. 9.  The following valve packing nuts are unacceptable:  Descote (heat
#R-91); Hunt (stamped 636); Hunt (Heat Codes, FB, AFC, AFD, AFM, ATE, AXN, ACP,
BXN, BXP, CCF or CCG UNLESS they have a circled “PT” or “dagger” symbol).
 
Valves:  Fully operable valve at the time of cylinder fill.  No suspect or
counterfeit items as described in USEC-651, Rev. 9.  The following valves are
unacceptable:  Descote valves marked with “No 1000 M14-1-51”; Hunt valves;
Superior valves model 11246 showing a raised “8” on the side; Rego valves model
11246 showing an “LH” without having a “3” stamp; Superior valves (Heat 17-22).
 